
	

116 S372 IS: Statistical Area Fairness Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 372
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mr. Risch (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To appropriately limit the impact of the presence of large Federal installations in the delineation
			 of
			 core based statistical areas.
	
	
 1.Short titleThis Act may be cited as the Statistical Area Fairness Act of 2019. 2.Limits in delineation of core based statistical areas (a)DefinitionIn this section, the term large Federal installation means a parcel of Federal land—
 (1)that has an area of not less than 500 miles; and (2)on which a Federal facility (as defined in section 930 of title 18, United States Code) is situated.
 (b)PurposesThe purposes of this section are— (1)to account for the impact that large Federal installations have on rural counties in which they are based; and
 (2)to ensure that rural counties with large Federal installations within their borders are not negatively affected by core based statistical area designations.
 (c)LimitationIn delineating core based statistical areas, the Office of Management and Budget shall not include a county in which a large Federal installation is located in a core based statistical area on the basis of the percentage of the employment in that county that is accounted for by workers who reside in the central county or counties of the core based statistical area, as determined by the Office of Management and Budget.
			
